282 S.W.3d 412 (2009)
Dameion PULLUM, Petitioner/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 91402.
Missouri Court of Appeals, Eastern District, Division Three.
May 5, 2009.
Alexandra Johnson, Saint Louis, MO, for Petitioner/Appellant.
Christopher A. Koster, Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Dameion Pullum (Appellant) appeals from the motion court's denial without an evidentiary hearing of his amended Motion to Vacate, Set Aside or Correct Judgment and Sentence filed pursuant to Rule 24.035.[1] We have reviewed the briefs of the parties and the record on appeal and conclude the trial court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting *413 forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R. Crim. P. 2003, unless otherwise indicated.